EXHIBIT 10.15

 

 

AMENDMENT
TO THE
WELLPOINT 401(k) RETIREMENT SAVINGS PLAN

 

 

(As Amended Through October 10, 2003)

 

The WellPoint 401(k) Retirement Savings Plan (the “Plan”), as amended through
October 10, 2003, is hereby further amended, as follows:

 

1.               Effective January 1, 2003, Section 2.01 is amended to read as
follows:

 

“2.01                     “Account” means the value of all Accounts maintained
on behalf of a Participant or Beneficiary.  An Account may include a Special
Contributions Account, a Salary Deferral Contributions Account, Matching
Contributions Accounts, a Loan Account, Rollover Accounts, a Bonus Contributions
Account, a Profit Sharing Contributions Account, and a Post-Tax Contributions
Account.”

 

2.               Effective January 1, 2003, Section 3.01 is amended to read as
follows:

 

“3.01                     Hour of Service.  An Hour of Service is each hour for
which an Employee is paid or entitled to payment for the performance of services
for an Affiliated Company.  For purposes of this section, Hour of Service does
not include hours which an Employee is paid or entitled to payment solely from
workers’ compensation, unemployment compensation or disability insurance.”

 

3.               Effective June 30, 2003, Article III is amended by the addition
of the following new subsection 3.19:

 

“3.19                     Golden West Health Plan, Inc.  Each individual
employed by Golden West Health Plan, Inc. (“Golden West”) on June 29, 2003 who
becomes an Eligible Employee in connection with the acquisition by the Company
will receive credit under the Plan for all service with Golden West completed
prior to June 30, 2003, provided, however, that no such Eligible Employee will
be eligible for the Grandfathered Match implemented in 1997 regardless of his or
her aggregated service.”

 

4.               Effective January 1, 2004, Section 5.02 is amended to read as
follows:

 

“5.02                     Matching Contributions.  A Participant’s Matching
Contributions will be credited to that Participant’s Matching Contributions
Account.  Unless provided otherwise in a writing signed by an officer of the
Company at the level of Senior Vice President or above, and subject to the
provisos in (c), (d), (e), (f), (g) and (h) below, for payroll periods ending on
or after January 1, 2004, the schedule outlined in (a) below will be used to
determine the amount of Matching Contributions.”

 

(a)   General Rule.  Except as provided in paragraph (1) of subsection (e)
below, effective January 1, 2004, Matching Contributions will equal 100% (or a

 

--------------------------------------------------------------------------------


 

lesser percentage determined by each Participating Company before the payroll
period) of the Salary Deferral Contribution (not taking into account any Catch
Up Contributions) that the Participant directed during the Plan Year, while
eligible for Matching Contributions as provided in Section 5.02(h) of the Plan. 
Notwithstanding the foregoing, Salary Deferral Contributions in excess of 6% of
a Participant’s Compensation (or such greater or lesser percentage determined by
each Participating Company before the payroll period) will not be matched.  In
no event will a Participant’s Matching Contributions for a Plan Year exceed 6%
(or such greater or lesser percentage determined by each Participating Company
before the payroll period) of the 401(a)(17) Limit in effect for the Plan Year. 
To the extent administratively feasible, Matching Contributions will be credited
to a Participant’s Account on a payroll period by payroll period basis.

 

(b)   Pre-January 1, 2004 Matching.  Except as provided in (c) below, effective
November 1, 1998 through December 31, 2003, Matching Contributions will equal
75% (or a greater or lesser percentage determined by each Participating Company
before the payroll period) of the Salary Deferral Contribution (not taking into
account any Catch Up Contributions) that the Participant directed during the
Plan Year, while eligible for Matching Contributions as provided in Section
5.02(h) of the Plan.  Notwithstanding the foregoing, Salary Deferral
Contributions in excess of 6% of a Participant’s Compensation (or such greater
or lesser percentage determined by each Participating Company before the payroll
period) will not be matched.  In no event will a Participant’s Matching
Contributions for a Plan Year exceed 6% (or such greater or lesser percentage
determined by each Participating Company before the payroll period) of the
401(a)(17) Limit in effect for the Plan Year.  To the extent administratively
feasible, Matching Contributions will be credited to a Participant’s Account on
a payroll period by payroll period basis.

 

(c)   Grandfathered Match.  Effective November 1, 1998 through December 31,
2003, the provisions on this subsection (c) will govern the calculation of the
Matching Contribution of a Participant with 10 or more years of Service at the
beginning of the first payroll period ending after January 1, 1997 other than a
Participant covered by a collective bargaining agreement as described in
Section 5.02(d) below.  For Participants with 10 or more but less than 20 Years
of Service at the beginning of the first payroll period ending on or after
January 1, 1997, Matching Contributions will equal 85% of the Salary Deferral
Contribution (not taking into account any Catch Up Contributions) that the
Participant directed during the Plan Year, while eligible for Matching
Contributions as provided in Section 5.02(g) of the Plan.  For Participants with
20 or more Years of Service at the beginning of the first payroll period ending
on or after January 1, 1997, Matching Contributions will equal 100% of the
Salary Deferral Contribution (not taking into account any Catch Up
Contributions) that the Participant directed during the Plan Year, while
eligible for Matching Contributions as provided in Section 5.02(h) of the Plan. 
Notwithstanding the foregoing, Salary Deferral Contributions in excess of 6%

 

2

--------------------------------------------------------------------------------


 

of a Participant’s Compensation will not be matched.  To the extent
administratively feasible, Matching Contributions will be credited to a
Participant’s Account on a payroll period by payroll period basis.  In no event
will any other provision of the Plan granting service credit with a prior
employer while such employer is not an Affiliated Company be taken into account
in determining eligibility for the Grandfathered Match described in this
subsection (c).

 

(d)   Matching Contributions to be made in Cash.  For payroll periods ending on
and after November 17, 2002, a Participant’s Matching Contributions will be made
in cash and credited to that Participant’s Matching Contributions Account.  As
of the first payroll period ending on or after January 1, 1998 through November
payroll period that ended before November 17, 2002, all Participants who were
eligible to receive an allocation of Matching Contributions as described in
subsections (b) and (c) above received 33.33% of their Matching Contribution in
the form of units of a WellPoint Common Stock Fund.

 

(e)   Collective Bargaining Agreement.

 

(1)   If the employment of an Eligible Employee is governed by the terms of a
collective bargaining agreement (“Bargaining Unit Employee”) between Blue Cross
of California and the Office and Professional Employees International Union
Local 29, AFL-CIO that became effective November 16, 1997 (“Local 29
Agreement”), the Company will cover that Bargaining Unit Employee in the Plan as
in effect on the effective date of the Local 29 Agreement, and as the Plan may
be changed to comply with applicable law.  The Matching Contributions rate for
such Bargaining Unit Employees who are employed by Blue Cross of California on
November 16, 1997 (“Eligible Local 29 Employees”) and who have one Year of
Service, but less than 10 Years of Service will be 75% of the Participant’s
Salary Deferral Contribution for the Plan Year; for Eligible Local 29 Employees
with 10 or more Years of Service but less than 20, the rate will be 85% of the
Participant’s Salary Deferral Contribution for the Plan Year; for Eligible Local
29 Employees with 20 Years of Service, the rate will be 100% of the
Participant’s Salary Deferral Contribution for the Plan Year. The rate of
Matching Contributions for all Eligible Local 29 Employees will be frozen at
November 15, 2000 levels, based on each such Employee’s Years of Service at that
date.  For Plan Years beginning on or after January 1, 2004, the Matching
Contributions formula contained in subsection (b) above shall continue to apply
to Bargaining Unit Employees covered under the Local 29 Agreement who were not
credited with One Year of Service on November 16, 1997 or became an Eligible
Employee after November 16, 1997.

 

3

--------------------------------------------------------------------------------


 

(2)   If the employment of an Eligible Employee is governed by the terms of a
collective bargaining agreement between UNICARE and the International
Brotherhood of Teamsters of North America Local Union 614 (“Local 614
Agreement”) that became effective October 1, 2002, the Company will cover that
Bargaining Unit Employee in the Plan as in effect on the effective date of the
Local 614 Agreement and as the plan may be changed.  Effective for payroll
periods commencing on or after February 1, 2004, the matching contribution
allocation shall be governed by subsection (a).

 

(3)   With respect to any other Bargaining Unit Employee, the level and the form
(e.g., cash) of Matching Contributions provided to such Employees will be
governed by the terms of the applicable bargaining agreement.

 

(f)   Leave.  Prior to October 1, 1997, this subsection (f) read as follows: 
Notwithstanding anything to the contrary in this Plan, a Participant’s
eligibility to receive Matching Contributions will cease as of the first day of
the first full payroll period immediately following 8 consecutive work days
(excluding week-ends and holidays) during which the Participant was absent from
work due to a paid sick leave.  Such a Participant will again become eligible to
receive Matching Contributions, as otherwise provided under this Section, as of
the first day of the first full payroll period immediately following the
Participant’s return to work after such a leave.  Subsection (e) is eliminated
from the Plan effective October 1, 1997.

 

(g)   No Match.  Notwithstanding anything to the contrary in this Plan, if
WellPoint Practice Management Company, Inc. (formerly known as WellPoint Dental
Services, Inc.), The Professional Medical Associates of Santa Barbara, Health
Management Associates of San Luis Obispo, Health Management Associates of Santa
Barbara, and/or any successor to any of them become a Participating Company,
their Employees will not be eligible to receive Matching Contributions under
this Plan.

 

(h)   Match Eligibility.  Effective for the first payroll period ending on or
after October 1, 1997, an Employee is not eligible to receive a Matching
Contribution under this Plan for Compensation earned prior to the payroll period
during which the Participant is credited with a Year of Service measured from
his or her date of hire (if a new Employee) or date of rehire (following the
Employee’s separation from service with all Affiliated Companies for any
reason).  For this purpose, a reinstatement is not treated as a rehire.”

 

5.               Effective January 1, 2004, Section 5.03(c) is amended to read
as follows:

 

“(c)                            A nonelective contribution (“Profit Sharing
Contribution”) in an amount determined by the board of directors of a
Participating Company, in its sole discretion, which

 

4

--------------------------------------------------------------------------------


 

amount will be allocated to the Accounts of a group of “Profit Sharing Eligible
Employees” on such Employees’ eligible compensation. A “Profit Sharing Eligible
Employee” refers to each Employee of a Participating Company employed on both
the last day of Plan Year preceding the effective date of the Profit Sharing
Contribution and the effective date that the Profit Sharing Contribution is
contributed to the Plan other than a Temporary Employee, a non-resident alien
who receives no earned income from sources within the United States, an Employee
who has not attained age 18, a participant in either the Company's Management
Bonus Plan or Executive Officer Annual Incentive Plan (or successor plans) or an
Employee whose terms of employment are governed by a collective bargaining
agreement except to the extent such agreement expressly provides for an
allocation of any Bonus and Profit Sharing Contribution.

 

6.               Effective January 1, 2004, the first paragraph of Section 5.10
is amended to read as follows:

 

“Effective for Plan Years beginning on and after January 1, 2000, a
discretionary Bonus Contribution (as defined in subsection (b) below) may be
made to the Account of a Bonus Eligible Employee (as defined in subsection (b)
below) in an amount to be determined in the sole discretion of the Company.  The
contribution may be made in a specified number of shares of the common stock of
the Company, a specified number of shares of common stock of the Company per
Bonus Eligible Employee or a flat dollar amount. The Bonus Contribution will be
allocated on a per capita basis to the Bonus Contributions Account established
for each Bonus Eligible Employee.”

 

7.               Effective January 1, 2004, Section 5.10(b)(1) and (2) are
amended to read as follows:

 

“(1)                            A “Bonus Contribution” refers to a qualified
nonelective employer profit sharing contribution made at the sole discretion of
the Company that is subject to the distribution restrictions applicable to
Salary Deferral Contributions.  Bonus Contributions may be taken into account to
the extent necessary to satisfy the tests described in the Testing Salary
Deferral and Matching Contributions Appendix to this Plan.

 

(2)                                  A “Bonus Eligible Employee” refers to each
Employee of a Participating Company, other than an Employee classified as an
officer of a Participating Company, employed on both the last day of Plan Year
preceding the effective date of the Bonus Contribution and the effective date
that the Bonus Contribution is contributed to the Plan other than a Temporary
Employee, a non-resident alien who receives no earned income from sources within
the United States, an Employee who has not attained age 18 or an Employee whose
terms of employment are governed by a collective bargaining agreement except to
the extent such agreement expressly provides for an allocation of any Bonus and
Profit Sharing Contribution.  Notwithstanding the prior sentence, an individual
employed by RightCHOICE Managed Care, Inc. or any of its subsidiaries
(collectively, “RightCHOICE”) on February 28, 2002 will be eligible to receive
an allocation of the Bonus Contribution made as of such date provided the
individual (i) is not categorized as a temporary employee by RightCHOICE and has
not performed 1,000 Hours of Service during any consecutive 12-month period,
(ii) is not a non-resident alien who receives no earned income from sources
within the United States, and (iii) is not less than 18 years of age.  An
individual employed by RightCHOICE who would otherwise be eligible for an
allocation of the Bonus Contribution, but is on a leave of absence on February
28, 2002, will be eligible for such an allocation if, and at such time as, he or
she returns to employment with RightCHOICE at the end of the leave.”

 

5

--------------------------------------------------------------------------------


 

8.               Effective January 1, 2004, Article VIII is amended to read as
follows:

 

ARTICLE VIII

 

VESTING

 

A Participant shall have a fully vested right to his or her Salary Deferral
Contributions Account, Rollover Account and Post-Tax Contributions Account.

 

8.01                           Vesting.  Notwithstanding anything to the
contrary in the Plan, each Participant shall have a fully vested right to his or
her Accounts at all times, except that a Participant with an Employment
Commencement Date of January 1, 2004 or later shall be subject to the vesting
schedule set forth below in Section 8.02.

 

8.02                           Vesting Schedule.  A Participant who ceases to be
an Employee upon or after attainment of age 65, or by reason of death or
disability (as defined in the Company’s Long Term Disability Plan) shall have a
fully vested right to all his or her Accounts.  If a Participant ceases to be an
Employee for any other reason, then such Participant shall have a fully vested
right to a percentage of his or her Matching Contributions, Bonus Contribution
and Profit Sharing Contributions Accounts determined on the basis of his or her
Years of Service in accordance with the following schedule:

 

Year of Vesting Service

 

Vested Interest

 

Less than 2

 

0

%

2, but less than 3

 

25

%

3, but less than 4

 

50

%

4, but less than 5

 

75

%

5 or more

 

100

%

 

8.03                           Forfeitures.

 

(a)                                  Separation from Service.  If a Participant
separates from service before such Participant is fully vested in his or her
Accounts, then the unvested portion of the Participant’s Accounts shall be
forfeited immediately upon separation from service.  If such a Participant is
not vested in any part of his or her Matching Contributions and Profit Sharing
Contributions Accounts, such Accounts will be deemed to have been distributed. 
Even if the Participant’s vested Matching Contributions and Profit Sharing
Contributions Accounts are not distributed, the unvested portion of the
Participant’s matching Contributions and Profit Sharing Contributions Accounts
will be forfeited upon expiration of five (5) consecutive One Year Periods of
Severance.  All amounts forfeited under this Section shall be used to reduce the
obligation to make contributions pursuant to Article V and/or payment of Plan
expenses.

 

(b)                                 Reemployment.  Should a Participant
described in subsection (a) above resume Employee status before incurring five
(5) consecutive One

 

6

--------------------------------------------------------------------------------


 

Year Periods of Severance, then any amount forfeited under the vesting schedule
shall be restored to such Employee’s Matching Contributions and Profit Sharing
Contributions Accounts.  Subject to Article V, the funds for effecting such
restoration shall be drawn first from the forfeitures for the Plan Year in which
the Participant resumes Employee status, and then, to the extent necessary, from
a special contribution to the Plan, which such special contribution shall not be
subject to the limitations set forth in Appendix II.”

 

9.               Effective June 30, 2003, Appendix VII is amended by the
addition of Golden West Health Plan, Inc. as a Participating Company.

 

IN WITNESS WHEREOF, WellPoint Health Networks Inc. caused this Amendment to be
executed this 13th day of November, 2003.

 

 

WELLPOINT HEALTH NETWORKS INC.

 

 

By:

/s/ J. THOMAS VAN BERKEM

 

Date:

11/13/03

 

 

7

--------------------------------------------------------------------------------